Citation Nr: 9920841	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  95-28 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Whether the veteran is competent for VA purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel





INTRODUCTION

The veteran had active military service from March 1943 to 
March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 decision in which it was 
determined that the veteran was incompetent to handle the 
disbursement of funds to which he is entitled from VA.  The 
veteran appealed and requested a hearing at the RO.  The 
veteran failed to appear for his scheduled RO hearing in 
October 1995.


REMAND

A mentally incompetent person is one who because of injury or 
disease lacks the mental capacity to contract or to manage 
his affairs, including the disbursement of funds without 
limitation. 38 C.F.R. § 3.353(a) (1998).  Where reasonable 
doubt arises regarding a beneficiary's mental capacity to 
contract or to manage his affairs, including the disbursement 
of funds without limitation, such doubt will be resolved in 
favor of competency. 38 C.F.R. § 3.353(d).  Medical opinion 
is required for the rating agency to make a determination of 
incompetency.  Unless the medical evidence is clear, 
convincing and leaves no doubt as to the person's 
incompetency, the rating agency will make no determination of 
incompetency without a definite expression regarding the 
question by the responsible medical authorities.  
Determinations relative to incompetency should be based on 
all of the evidence of record and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization and the 
holding of incompetency.  38 C.F.R. § 3.353 (c).

The record indicates that the veteran is in receipt of non 
service-connected pension benefits due to chronic 
undifferentiated schizophrenia, rated 100 percent disabling, 
and renal disease or prostatitis, rated 10 percent disabling.

The veteran was evaluated for competency purposes in January 
1995 as it was reported that he had exhibited irregular 
behavior.  The examiner concluded that the veteran had 
impaired concentration and impaired short-term memory with 
some lability of affect and probable mild dementia secondary 
to alcoholism.  It was further indicated that the veteran was 
not providing enough information to determine whether he was 
able to make rational decisions.  Based on his short-term 
memory and attention deficit, it was less likely that he 
could make informed decisions.

By letter dated in February 1995, the RO asked the veteran to 
submit evidence to show why the proposed determination of 
incompetency should not be made.  The letter was returned by 
the United States Post Office as undeliverable.  The letter 
was sent to the veteran at an address in Clearwater, Florida.  
In April 1995, after making a determination that the veteran 
was incompetent for VA purposes, the RO completed a request 
for appointment of a fiduciary, custodian or guardian (VA 
Form 21-592) to oversee the disbursement of the veteran's non 
service-connected pension benefits.

In his May 1995 Notice of Disagreement (NOD), the veteran 
indicated his desire to appeal the determination of 
incompetency.  He noted that his claims folder was in St. 
Petersburg, Florida, but he was living in Pennsylvania.  The 
veteran provided his new address in Monongahela, 
Pennsylvania.

In the August 1995 Statement of the Case, it was noted that 
the veteran had not submitted any evidence to dispute the 
finding of incompetence, as requested in the February 1995 RO 
letter.  However, the Board notes that the February 1995 
letter went to an address where the veteran was not then 
residing.  In his May 1995 NOD, the veteran advised the RO of 
his new address in Pennsylvania and appealed the finding of 
incompetency.  There is no evidence that the RO sent a letter 
to the veteran at his address in Pennsylvania advising him of 
his right to submit evidence establishing his competency for 
VA purposes.  The veteran is entitled to have the opportunity 
to present evidence that he is competent.  It is also 
emphasized that a VA determination of incompetency must stand 
when rebutted only by lay evidence.  Sanders v. Brown, 9 Vet. 
App. 525, 529 (1996).  As such, the veteran's lay assertion 
as to competency will not serve as sufficient medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 494 (1992); 
Sanders, Id.  However, the veteran must be notified at his 
current address of his right to submit medical evidence in 
support of his appeal.  Inasmuch as the veteran has fulfilled 
his obligation to keep the RO informed of his whereabouts, 
the Board finds that a remand is warranted to provide the 
veteran with an opportunity to submit evidence in support of 
his claim of competency.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran at 
his address of record in Monongahela, 
Pennsylvania and advise him of his right 
to submit medical evidence to support his 
assertion that he should not be rated as 
incompetent for VA purposes.  The veteran 
should be informed of the time allowed 
for the submission of this evidence, 
along with his other appellate rights.

2.  Following completion of the above 
development, the RO should readjudicate 
the issue of whether the veteran is 
competent for VA purposes.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with an appropriate 
Supplemental Statement of the Case.  They 
should then be afforded a reasonable 
opportunity to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
remand is to ensure due process of law.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFFREY A. PISARO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


